Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 1 of 21




                EXHIBIT D
     Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 2 of 21                             3/18/2020 8:37 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 41746945
                          2020-17934 / Court: 334                                                         By: Alize Herrera
                                                                                                 Filed: 3/18/2020 8:37 AM

                         CAUSE NO.

MARY ELLEN PERKINSON,         §                                IN THE JUDICIAL COURT OF
                              §
    Plain tiff,               §
                              §
V.                            §




                                                                               k
                              §                                     HARRISCOUNTY,TEXAS




                                                                            ler
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY AND RICHARD §




                                                                         tC
ANDREW MAININI,               §




                                                                     ric
                              §
    Defendant.                §                                             DISTRICT COURT




                                                                  ist
                                                                   ---




                                                               sD
                 PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,




                                                           es
                        AND REQUEST FOR DISCLOSURE




                                                        rg
TO THE HONORABLE JUDGE OF SAID COURT:                Bu
                                                  n
       COMES NOW, Mary Ellen Perkinson, ("Plaintiff'), and files Plaintiff's Original
                                               ily
                                            ar


Petition, Jury Demand, and Request for Disclosure, complaining of Allstate Vehicle and
                                         M




Property Insurance Company ("Allstate") and Richard Andrew Mainini ("Mainini") (or
                                      of
                                    e




collectively "Defendants") and for cause of action, Plaintiff respectfully shows the following:
                                ffic




                               DISCOVERY CONTROL PLAN
                          y O




1.     Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4.
                       op
                    C




                                            PARTIES
                 ial




2.     Plaintiff, Mary Ellen Perkinson, resides in Harris County, Texas.
              fic
           of




3.     Defendant, Allstate Vehicle and Property Insurance Company, is an Illinois insurance
       Un




       company, engaged in the business of insurance in the State of Texas. Plaintiff requests

       service of citation upon Allstate Vehicle and Property Insurance Company, through its

       registered agent for service: c/o C T Corporation System, 1999 Bryan Street, Suite 900,

       Dallas, Texas 75201-3136. Plaintiff requests service at this time.
     Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 3 of 21



4.     Defendant Richard Andrew Mainini is an individual resident of Fort Worth, Texas.

       Mainini may be served with citation at the address listed with the Texas Department of

       Insurance: 2938 Crockett Street, Apt. 522, Fort Worth, Texas 76107. Plaintiff requests

       service at this time.




                                                                                k
                                                                             ler
                                        JURISDICTION




                                                                          tC
5.     The Court has jurisdiction over Allstate Vehicle and Property Insurance Company because




                                                                      ric
       this Defendant engages in the business of insurance in the State of Texas, and the causes




                                                                   ist
                                                                sD
       of action arise out of Allstate's business activities in the state, including those in Harris




                                                              es
       County, Texas, with reference to this specific case.



                                                          rg
6.     The Court has jurisdiction over Mainini because this Defendant engages in the business of
                                                      Bu
       adjusting insurance claims in the State of Texas, and the causes of action arise out of this
                                                      n
                                                ily

       Defendant's business activities in the State of Texas, including those in Harris County,
                                             ar
                                          M




       Texas, with reference to this specific case.
                                       of




                                             VENUE
                                    e
                                ffic




7.     Venue is proper in Harris County, Texas because the insured property is located in Harris
                               O




       County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred
                           y
                        op




       in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE§ 15.032.
                    C




                                              FACTS
                 ial
              fic




8.     Plaintiff asserts claims for breach of contract, common law bad faith, violations of sections
           of




       541 and 542 of the Texas Insurance Code, and violations of the Texas DTPA, fraud,
       Un




       negligence and gross negligence.

9.     Plaintiff owns an Allstate Vehicle and Property Insurance Company insurance policy,


                                                  2
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 4 of 21



        number 838092767 ("the Policy"). At all relevant times, Plaintiff owned the insured

        premises located at 13110 Tarbet Place Court Cypress, Texas 77429 ("the Property").

10.     Allstate Vehicle and Property Insurance Company or its agent sold the Policy, insuring the

        Property, to Plaintiff. Allstate Vehicle and Property Insurance Company represented to




                                                                                k
                                                                             ler
        Plaintiff that the Policy included hail and windstorm on or about May 9, 2019, the Property




                                                                          tC
        sustained extensive damage resulting from a severe storm that passed through the Cypress/




                                                                      ric
        Harris County, Texas area.




                                                                   ist
                                                                sD
11.     In the aftermath of the hail and windstorm, Plaintiff submitted a claim to Allstate against




                                                             es
        the Policy for damage to the Property. Allstate assigned claim number 17717 to Plaintiff's



                                                          rg
        claim.
                                                      Bu
12.     Plaintiff asked Allstate to cover the cost of damage to the Property pursuant to the Policy.
                                                      n
                                                ily

13.     Allstate hired or assigned its agent, Mainini, to inspect and adjust the claim. Mainini
                                             ar
                                          M




        conducted an inspection on or about August 14, 2019, according to the information
                                       of




        contained in his estimate. Mainini's findings generated an estimate of damages totaling
                                     e
                                ffic




        $603.89. After application of depreciation and $2,794.00 deductible, Plaintiff was left
                             O




        without adequate funds to make repairs on the entirety of her claim.
                           y
                        op




14.     Allstate, through its agent, Mainini, conducted a substandard and improper inspection of
                     C




        the Property, which grossly undervalued the cost of repairs in its estimate and yielded an
                    ial
                 fic




        unrealistic amount to underpay coverage.
            of




15.     Allstate and Mainini have ultimately refused full coverage which includes, but is not
        Un




        limited to, replacement of the roof and additional exterior damage. Specifically, Mainini

        found damage to only 22 composite shingle tiles, rain cap, and attic vent of Plaintiff's roof


                                                  3
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 5 of 21



        The third-party inspector hired to review the damage to the Property found damage to

        Plaintiff's roof In addition, the third-party inspector found damage to the vents, gutters,

        and downspouts that were completely absent from Mainini's estimate.

16.     The damage to Plaintiff's Property is currently estimated at $18,964.90.




                                                                                k
                                                                             ler
17.     Mainini had a vested interest in undervaluing the claims assigned to him by Allstate in




                                                                          tC
        order to maintain his employment. The disparity in the number of damaged items in his




                                                                      ric
        report compared to that of the third-party inspector's as well as the difference in valuation




                                                                   ist
                                                                sD
        is evidence of unfair claims handling practices on the part of Mainini.




                                                            es
18.     Furthermore, Mainini was aware of Plaintiff's deductible prior to inspecting the Property.



                                                          rg
        Mainini had advanced knowledge of the damages he needed to document in order to be
                                                          Bu
        able to deny the claim.
                                                       n
                                                 ily

19.     Mainini misrepresented the actual amount of damage Plaintiff's Property sustained in
                                              ar
                                           M




        addition to how much it would cost to repair the damage. Mainini made these
                                        of




        misrepresentations as a licensed Texas adjuster with the hope that Plaintiff would rely on
                                     e
                                  ffic




        his expertise and accept the bad faith estimate as a true representation of the damages.
                             O




20.     After reviewing Plaintiff's Policy, Mainini misrepresented that the damage was caused by
                           y
                        op




        non-covered perils. Mainini used his expertise to fabricate plausible explanations for why
                     C




        visible damage to Plaintiff's Property would not be covered under the policy.
                 ial
              fic




21.     As stated above, Allstate and Mainini improperly and unreasonably adjusted Plaintiff's
            of




        claim. Without limitation, Allstate and Mainini misrepresented the cause of, scope of, and
        Un




        cost to repair damages to Plaintiff's Property, as well as the amount of insurance coverage

        for Plaintiff's claim or loss under the Policy.


                                                   4
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 6 of 21



22.     Allstate and Mainini made these and other false representations to Plaintiff, either

        knowingly or recklessly, as a positive assertion, without knowledge of the truth. Allstate

        and Mainini made these false representations with the intent that Plaintiff act in accordance

        with the misrepresentations regarding the grossly deficient damage and repair estimates




                                                                                k
                                                                             ler
        prepared Mainini.




                                                                          tC
23.     Plaintiff relied on Allstate and Mainini's misrepresentations, including but not limited to




                                                                      ric
        those regarding coverage, the cause of, scope of, and cost to repair the damage to Plaintiff's




                                                                   ist
                                                                sD
        Property.    Plaintiff's damages are the result of Plaintiff's reliance on these




                                                             es
        misrepresentations.



                                                          rg
24.     Upon receipt of the inspection and estimate reports from Mainini, Allstate failed to assess
                                                      Bu
        the claim thoroughly.     Based upon Mainini's grossly unreasonable, intentional, and
                                                      n
                                                ily

        reckless failure to investigate the claim properly prior to underpaying coverage, Allstate
                                              ar
                                          M




        failed to provide coverage due under the Policy, and Plaintiff suffered damages.
                                       of




25.     Because Allstate and Mainini failed to provide coverage for Plaintiff's insurance claim,
                                     e
                                 ffic




        Plaintiff has been unable to complete any substantive repairs to the Property. This has
                              O




        caused additional damage to Plaintiff's Property.
                           y
                        op




26.     Furthermore, Allstate and Mainini failed to perform their contractual duties to Plaintiff
                      C




        under the terms of the Policy.      Specifically, Mainini performed an unreasonable and
                  ial
               fic




        substandard inspection that allowed Allstate to refuse to pay full proceeds due under the
            of




        Policy, although due demand was made for an amount sufficient to cover the damaged
        Un




        Property, and all conditions precedent to recover upon the Policy were carried out by

        Plaintiff.


                                                  5
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 7 of 21



27.     Allstate's and Mainini's misrepresentations, unreasonable delays, and continued denials

        constitute a breach of the statutory obligations under Chapters 541 and 542 of the Texas

        Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a

        breach of the insurance contract between Defendant and Plaintiff.




                                                                                  k
                                                                               ler
28.     Allstate's and Mainini's conduct constitute a violation of the Texas Insurance Code, Unfair




                                                                            tC
        Settlement Practices. TEX. INS. CODE §541.060(a) (1). Allstate and Mainini have failed




                                                                        ric
        to settle Plaintiff's claim in a fair manner, although they were aware of their liability to




                                                                     ist
                                                                  sD
        Plaintiff under the Policy. Specifically, Allstate and Mainini have failed to, in an honest




                                                              es
        and fair manner, balance their own interests in maximizing gains and limiting



                                                           rg
        disbursements, with the interests of Plaintiff by failing to timely pay Plaintiff coverage due
                                                       Bu
        under the Policy.
                                                       n
                                                  ily

29.     Allstate's and Mainini's conduct constitute a violation of the Texas Insurance Code, Unfair
                                              ar
                                           M




        Settlement Practices. TEX. INS. CODE §541.060(a) (2) (A). Allstate and Mainini failed
                                        of




        to provide Plaintiff a reasonable explanation for underpayment of the claim.
                                     e
                                 ffic




30.     Additionally, after Allstate received statutory demand on or about December 2, 2019,
                              O




        Allstate has not communicated that any future settlements or payments would be
                           y
                        op




        forthcoming to pay for the entire loss covered under the Policy, nor did it provide any
                     C




        explanation for failing to settle Plaintiff's claim properly.
                 ial
              fic




31.     Allstate's and Mainini's conduct constitute a violation of the Texas Insurance Code, Unfair
            of




        Settlement Practices. TEX. INS. CODE §541.060(a) (4). Mainini performed a biased and
        Un




        intentionally substandard inspection designed to allow Allstate to refuse to provide full

        coverage to Plaintiff under the Policy.


                                                   6
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 8 of 21



32.     Specifically, Allstate and Mainini performed an outcome-oriented investigation of

        Plaintiff's claims, which resulted in a biased, unfair, and inequitable evaluation of

        Plaintiff's losses on the Property.

33.     Allstate's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of




                                                                                k
                                                                             ler
        Claims. TEX. INS. CODE §542.055. Due to Mainini subpar inspection, Allstate failed to




                                                                          tC
        reasonably accept or deny Plaintiff's full and entire claim within the statutorily mandated




                                                                      ric
        time after receiving all necessary information.




                                                                   ist
                                                                sD
34.     Allstate's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of




                                                            es
        Claims. TEX. INS. CODE §542.056. Due to Mainini's intentional undervaluation of



                                                          rg
        Plaintiff's claims, Allstate failed to meet its obligations under the Texas Insurance Code
                                                      Bu
        regarding timely payment of the claim. Specifically, Mainini's understatement of the
                                                      n
                                                ily

        damage to the Property caused Allstate to delay full payment of Plaintiff's claim longer
                                              ar
                                          M




        than allowed, and Plaintiff has not received rightful payment for Plaintiff's claim.
                                        of




35.     Allstate's and Mainini's wrongful acts and omissions have forced Plaintiff to retain the
                                     e
                                 ffic




        professional services of the attorneys and law firm representing him with respect to these
                             O




        causes of action.
                           y
                        op




                  CAUSES OF ACTION AGAINST DEFENDANT
                     C




           ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
                 ial




36.     All paragraphs from the fact section of this petition are hereby incorporated into this
              fic
            of




        section.
        Un




                                   BREACH OF CONTRACT

37.     Allstate is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

        intentional breach of the common law duty of good faith and fair dealing. It follows, then,

                                                  7
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 9 of 21



        that the breach of the statutory duties constitutes the foundation of an intentional breach of

        the insurance contract between Allstate and Plaintiff.

38.     Allstate's failure and/or refusal to pay adequate coverage as obligated under the Policy,

        and under the laws of the State of Texas, constitutes a breach of Allstate's insurance




                                                                                 k
                                                                              ler
        contract with Plaintiff.




                                                                           tC
              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:




                                                                       ric
                     UNFAIR SETTLEMENT PRACTICES




                                                                    ist
39.     Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Unfair




                                                                 sD
        Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are




                                                             es
        actionable by TEX. INS. CODE §541.151.


                                                          rg
40.                                                   Bu
        Allstate's unfair settlement practice of misrepresenting to Plaintiff material facts relating
                                                      n
        to coverage constitutes an unfair method of competition and a deceptive act or practice in
                                                ily
                                              ar


        the business of insurance. TEX. INS. CODE §541.060(a) (1).
                                          M




41.     Allstate's unfair settlement practice of failing to attempt in good faith to make a prompt,
                                       of
                                     e




        fair, and equitable settlement of the claim, even though Allstate's liability under the Policy
                                   ffic




        was reasonably clear, constitutes an unfair method of competition and a deceptive act or
                           y  O




        practice in the business of insurance. TEX. INS. CODE §541.060(a) (2) (A).
                        op
                     C




42.     Allstate's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable
                 ial




        explanation of the basis in the Policy, in relation to the facts or applicable law, for
              fic
            of




        underpayment and denial of the claim, constitutes an unfair method of competition and a
        Un




        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (3).




                                                  8
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 10 of 21



43.     Allstate's unfair settlement practice of refusing to pay Plaintiff's full claim without

        conducting a reasonable investigation constitutes an unfair method of competition and a

        deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (7).

              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:




                                                                               k
                     THE PROMPT PAYMENT OF CLAIMS




                                                                            ler
44.     Allstate's conduct constitutes multiple violations of the Texas Insurance Code, Prompt




                                                                         tC
                                                                     ric
        Payment of Claims. All violations made under this article are actionable under TEX. INS.




                                                                  ist
        CODE §542.060.




                                                               sD
45.     Allstate's delay in paying Plaintiff's claim following receipt of all items, statements, and




                                                             es
        forms reasonably requested and required, for longer than the amount of time provided,


                                                         rg
                                                     Bu
        constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.
                                                     n
            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                                                ily
                                             ar


46.     Allstate's conduct constitutes a breach of the common law duty of good faith and fair
                                         M




        dealing owed to an insured in insurance contracts.
                                       of
                                    e




47.     Allstate's failure to adequately and reasonably investigate and evaluate Plaintiff's claim,
                                ffic




        even though Allstate knew or should have known by the exercise of reasonable diligence
                           y O




        that liability was reasonably clear, constitutes a breach of the duty of good faith and fair
                        op
                     C




        dealing.
                 ial




                                      DTPA VIOLATIONS
              fic
            of




48.     Allstate's conduct constitutes multiple violations of the Texas Deceptive Trade Practices
        Un




        Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

        and services provided by Allstate pursuant to the DTP A Plaintiff has met all conditions



                                                 9
Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 11 of 21



  precedent to bring this cause of action against Allstate. Specifically, Allstate's violations

  of the DTPA include, without limitation, the following matters:

  A      By its acts, omissions, failures, and conduct, Allstate has violated sections

         l 7.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Allstate's violations




                                                                            k
                                                                         ler
         include, (1) unreasonable delays in the investigation, adjustment, and resolution of




                                                                      tC
         Plaintiff's claim, (2) failure to give Plaintiff the benefit of the doubt, and (3) failure




                                                                  ric
         to pay for the proper repair of Plaintiff's property when liability has become




                                                               ist
                                                            sD
         reasonably clear, which gives Plaintiff the right to recover under section




                                                        es
         17.46(b)(2).



                                                     rg
  B.     Allstate represented to Plaintiff that the Policy and Allstate's adjusting agent and
                                                 Bu
         investigative services had characteristics or benefits they did not possess, which
                                              n
                                           ily

         gives Plaintiff the right to recover under section l 7.46(b )( 5) of the DTP A
                                        ar
                                    M




  C.     Allstate represented to Plaintiff that Allstate's Policy and adjusting services were
                                  of




         of a particular standard, quality, or grade when they were of another, in violation
                               e
                           ffic




         of section l 7.46(b )(7) of the DTP A
                        O




  D.     Allstate advertised the Policy and adjusting services with the intent not to sell them
                     y
                  op




         as advertised, in violation of section l 7.46(b )(9) of the DTP A
               C




  E.     Allstate breached an express warranty that the damages caused by wind and hail
           ial
        fic




         would be covered under the Policy. This breach entitles Plaintiff to recover under
       of




         sections l 7.46(b) (12) and (20) and l 7.50(a) (2) of the DTPA.
  Un




  F.     Allstate's actions are unconscionable in that Allstate took advantage of Plaintiff's

         lack of knowledge, ability, and experience to a grossly unfair degree. Allstate's


                                            10
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 12 of 21



               unconscionable conduct gives Plaintiff a right to relief under section l 7.50(a) (3)

                of the DTP A; and

        G.     Allstate's conduct, acts, omissions, and failures, as described in this petition, are

               unfair practices in the business of insurance in violation of section l 7.50(a)(4) of




                                                                                k
                                                                             ler
               the DTPA.




                                                                          tC
49.     Each of the above-described acts, omissions, and failures of Allstate is a producing cause




                                                                      ric
        of Plaintiff's damages. All of Allstate's acts, omissions, and failures were committed




                                                                   ist
                                                                sD
        "knowingly" and "intentionally," as defined by the Texas Deceptive Trade Practices Act.




                                                            es
                                              FRAUD




                                                          rg
50.     All allegations above are incorporated herein.
                                                      Bu
51.     Allstate is liable to Plaintiff for common-law fraud.
                                                   n
                                                ily

52.     Each and every misrepresentation described above concerned material facts that absent
                                             ar
                                          M




        such representations, Plaintiff would not have acted as Plaintiff did, and Allstate knew its
                                       of




        representations were false or made recklessly without any knowledge of their truth as a
                                    e
                                ffic




        positive assertion.
                              O




53.     Allstate made the statements intending that Plaintiff act upon them. Plaintiff then acted in
                           y
                        op




        reliance upon the statements, thereby causing Plaintiff to suffer injury constituting
                     C




        common-law fraud.
                 ial
              fic




      CAUSES OF ACTION AGAINST DEFENDANT RICHARD ANDREW MAININI
             of




              NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
        Un




                     UNFAIR SETTLEMENT PRACTICES

54.     All allegations above are incorporated herein.



                                                 11
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 13 of 21



55.     Mainini's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

        Claim Settlement Practices Act. TEX. INS. CODE §541.060(a).

56.     Mainini is individually liable for his unfair and deceptive acts, irrespective of the fact that

        he was acting on behalf of Allstate, because Mainini is a "person," as defined by TEX.




                                                                                 k
                                                                              ler
        INS. CODE §541.002(2).




                                                                           tC
57.     Mainini knowingly underestimated the amount of damage to the Property.               As such,




                                                                       ric
        Mainini failed to adopt and implement reasonable standards for the investigation of the




                                                                    ist
                                                                 sD
        claim arising under the Policy. TEX. INS. CODE §542.003(3).




                                                              es
58.     Furthermore, Mainini did not attempt in good faith to affect a fair, prompt, and equitable



                                                           rg
        settlement of the claim. TEX. INS. CODE §542.003(4).
                                                       Bu
59.     Mainini' s unfair settlement practice of failing to provide Plaintiff a prompt and reasonable
                                                    n
                                                 ily

        explanation of the basis in the Policy, in relation to the facts or applicable law, for partial
                                              ar
                                          M




        denial of the claim, also constitutes an unfair method of competition and an unfair and
                                        of




        deceptive act or practice. TEX. INS. CODE §541.060(a)(3).
                                     e
                                 ffic




60.     Mainini' s unfair settlement practice of failing to attempt in good faith to make a prompt,
                             O




        fair, and equitable settlement of the claim, even though liability under the Policy was
                           y
                        op




        reasonably clear, constitutes an unfair method of competition and a deceptive act or
                     C




        practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).
                 ial
              fic




                                       DTPA VIOLATIONS
            of




61.     All allegations above are incorporated herein.
        Un




62.     Mainini's conduct constitutes multiple violations of the Texas Deceptive Trade Practices

        Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods


                                                  12
Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 14 of 21



  and services provided by Mainini pursuant to the DTP A Plaintiff has met all conditions

  precedent to bringing this cause of action against Mainini. Specifically, Mainini's

  violations of the DTPA include the following matters:

  A      By this Defendant's acts, omissions, failures, and conduct, Mainini has violated




                                                                          k
                                                                       ler
         sections 17.46(b)(2), (5), and (7) of the DTPA. Mainini's violations include (1)




                                                                    tC
         failure to give Plaintiff the benefit of the doubt, and (2) failure to write up an




                                                                ric
         estimate reflecting the proper repair of Plaintiff's Property when liability has




                                                             ist
                                                          sD
         become reasonably clear, which gives Plaintiff the right to recover under section




                                                       es
         17.46(b)(2).




                                                    rg
  B.     Mainini represented to Plaintiff that the Policy and his adjusting and investigative
                                                   Bu
                                               n
         services had characteristics or benefits they did not possess, which gives Plaintiff
                                          ily

         the right to recover under section 17. 46(b )( 5) of the DTP A
                                       ar
                                   M




  C.     Mainini represented to Plaintiff that the Policy and his adjusting services were of a
                                 of




         particular standard, quality, or grade when they were of another, in violation of
                              e
                          ffic




         section l 7.46(b )(7) of the DTP A
                        O




  D.     Mainini's actions are unconscionable in that Mainini took advantage of Plaintiff's
                    y
                 op




         lack of knowledge, ability, and experience to a grossly unfair degree. Mainini's
              C




         unconscionable conduct gives Plaintiff a right to relief under section l 7.50(a)(3) of
           ial
        fic




         the DTP A; and
       of




  E.     Mainini's conduct, acts, omissions, and failures, as described in this petition, are
  Un




         unfair practices in the business of insurance in violation of section l 7.50(a)(4) of

         the DTPA.


                                              13
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 15 of 21



63.     Each of Mainini's above-described acts, omissions, and failures is a producing cause of

        Plaintiff's damages. All acts, omissions, and failures were committed "knowingly" and

        "intentionally" by Mainini, as defined by the Texas Deceptive Trade Practices Act. TEX.

        BUS. & COM. CODE 17.45.




                                                                                k
                                                                             ler
                                              FRAUD




                                                                          tC
64.     All allegations above are incorporated herein.




                                                                      ric
65.     Allstate is liable to Plaintiff for common-law fraud.




                                                                   ist
                                                                sD
66.     Each and every misrepresentation described above concerned material facts that absent




                                                             es
        such representations, Plaintiff would not have acted as Plaintiff did, and Allstate knew its




                                                          rg
        representations were false or made recklessly without any knowledge of their truth as a
                                                      Bu
                                                   n
        positive assertion.
                                                ily

67.     Allstate made the statements intending that Plaintiff act upon them. Plaintiff then acted in
                                             ar
                                          M




        reliance upon the statements, thereby causing Plaintiff to suffer injury constituting
                                        of




        common-law fraud.
                                    e
                                ffic




                                         NEGLIGENCE
                              O




68.     All allegations above are incorporated herein.
                           y
                        op




69.     Mainini was negligent in his actions with regard to his adjusting of Plaintiff's claim and
                     C




        violated the standard of care for an insurance adjuster licensed in the state of Texas. Those
                 ial
              fic




        failures include one or more of the following acts or omissions:
            of




            a. Failure to conduct a reasonable inspection;
        Un




           b. Failure to include covered damage that would be discovered as a result of

               reasonable inspection;


                                                 14
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 16 of 21



           c. Failure to identify the proper cause and scope of the damage to Plaintiff's Property;

           d. Failure to identify the cost of proper repairs to Plaintiff's Property; and

           e. Failure to communicate to Plaintiff the reasons for specific determinations made

               regarding the inclusion or exclusion of damage to Plaintiff's' Property.




                                                                                 k
                                                                              ler
70.     Mainini's acts and/or omissions constitute negligence. His conduct was therefore a




                                                                           tC
        proximate cause of the damages sustained by Plaintiff.




                                                                       ric
71.     At all relevant times, Mainini was an agent or employee of Defendant Allstate.




                                                                    ist
                                                                 sD
72.     Mainini's unreasonable inspection was performed within the course and scope of his duties




                                                            es
        with Defendant Allstate. Therefore, Allstate is also liable for the negligence of Manini



                                                         rg
        through the doctrine of respondeat superior.
                                                       Bu
                                                   n
                                    GROSS NEGLIGENCE
                                               ily

73.     All allegations above are incorporated herein.
                                             ar
                                         M




74.     Mainini's actions or omissions constitute gross negligence as defined in TEX. CIV. P. &
                                      of




        REM. CODE§ 41.001 (l l)(A) and (B):
                                    e
                                ffic




           a. Mainini's actions, when viewed objectively from the standpoint of the actor at the
                            O




               time of their occurrence involves an extreme degree of risk, considering the
                           y
                        op




               probability and magnitude of potential harm to Plaintiff; and
                     C




           b. Mainini had actual, subjective awareness of the risk involved but nevertheless
                 ial
              fic




               proceeded with conscious indifference to the rights, safety, and/or welfare of
            of




               Plaintiff.
        Un




75.     Mainini intentionally misrepresented the scope and amount of damages on the estimate

        prepared for Plaintiff's' Property on behalf of HOA His estimate was to such an extreme


                                                 15
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 17 of 21



        degree below what another licensed adjuster would have done in this situation (as

        evidenced by the Third-Party Adjuster's estimate); it was also in complete disregard for

        the risk and harm Plaintiff would suffer if the actual damages to the Property were allowed

        to persist unrepaired.




                                                                               k
                                                                            ler
                                          KNOWLEDGE




                                                                         tC
76.     Defendant made each of the acts described above, together and singularly, "knowingly,"




                                                                     ric
        as defined in the Texas Insurance Code, and each was a producing cause of Plaintiff's




                                                                  ist
                                                               sD
        damages described herein.




                                                           es
                                   WAIVER AND ESTOPPEL




                                                           rg
77.     Defendant waived and is estopped from asserting any coverage defenses, conditions,
                                                       Bu
        exclusions, or exceptions to coverage not contained in any reservation of rights letter to
                                                   n
                                                ily

        Plaintiff.
                                             ar
                                          M




                                            DAMAGES
                                       of




78.     The damages caused to the Property have not been properly addressed or repaired since the
                                     e
                                 ffic




        claim was made, causing further damage to the Property, and undue hardship and burden
                             O




        to Plaintiff. These damages are a direct result of Defendant's mishandling of Plaintiff's
                           y
                        op




        claims in violation of the laws set forth above.
                      C




79.     Plaintiff currently estimates that actual damages to the Property under the Policy are
                  ial
               fic




        $18,964.90.
            of




80.     Plaintiff would show that all of the aforementioned acts, taken together or singularly,
        Un




        constitute the producing causes of the damages sustained.      The above-described acts,

        omissions, failures, and conduct of Defendant have caused Plaintiff's damages, which


                                                  16
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 18 of 21



        include, without limitation, the cost to properly repa1r Plaintiff's Property and any

        investigative and engineering fees incurred.

81.     For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which is the

        amount of his claims, consequential damages, together with attorney's fees.




                                                                                  k
                                                                               ler
82.     For noncompliance with the DTP A and Texas Insurance Code, Unfair Settlement Practices,




                                                                            tC
        Plaintiff is entitled to actual damages, which include the loss of benefits owed pursuant to




                                                                        ric
        the Policy, mental anguish, court costs, and attorney's fees. For knowing and intentional




                                                                     ist
                                                                  sD
        conduct of the acts described above, Plaintiff asks for three (3) times his actual damages.




                                                              es
        TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE l 7.50(b) (1).




                                                           rg
83.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is
                                                        Bu
                                                    n
        entitled to the amount of his claims, plus a interest penalty on those claims, as damages, as
                                                 ily

        well as pre-judgment interest and reasonable attorney's fees. TEX. INS. CODE §542.060.
                                              ar
                                           M




84.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to
                                        of




        compensatory damages, including all forms of loss resulting from Defendant's breach of
                                     e
                                 ffic




        duty, such as additional costs, economic hardship, losses due to the nonpayment of the
                              O




        amount Allstate owed, exemplary damages, and damages for emotional distress.
                           y
                        op




85.     Defendant's breach of the common law duty of good faith and fair dealing was committed
                     C




        intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with
                  ial
               fic




        "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies
            of




        Code. These violations are the type of conduct which the State of Texas protects its citizens
        Un




        against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

        of exemplary damages in an amount determined by the finder of fact sufficient to punish


                                                   17
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 19 of 21



        Defendants for their wrongful conduct and to set an example to deter Defendants and others

        from committing similar acts in the future.

86.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

        services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the




                                                                                   k
                                                                                ler
        Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance




                                                                             tC
        Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the




                                                                         ric
        reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of this




                                                                      ist
                                                                   sD
        action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.




                                                               es
87.     As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states




                                                            rg
        that the damages sought are in an amount within the jurisdictional limits of this Court. As
                                                         Bu
                                                     n
        required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiff's counsel states
                                                  ily

        that Plaintiff seeks only monetary relief of less than $100,000.00, including damages of
                                               ar
                                           M




        any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. A jury will
                                         of




        ultimately determine the monetary relief actually awarded, however. Plaintiff also seeks
                                      e
                                  ffic




        pre-judgment and post-judgment interest at the highest legal rate.
                              O




                                 REQUESTS FOR DISCLOSURE
                            y
                         op




88.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendants
                     C




        disclose, within fifty (50) days from the date this request is served, the information or material
                  ial
               fic




        described in Rules 190.2(b)(6) and 194.2.
            of
        Un




                                                    18
      Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 20 of 21



                                         JURY DEMAND

89.     Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

        appropriate jury fee.




                                                                                k
                                                                             ler
                                             PRAYER




                                                                          tC
        Plaintiff prays that Defendants, Allstate Vehicle and Property Insurance Company and




                                                                      ric
Richard Andrew Mainini, be cited and served to appear, and that upon trial hereof, and that




                                                                   ist
                                                                sD
Plaintiff recovers from Defendants, Allstate Vehicle and Property Insurance Company and Richard




                                                               es
Andrew Mainini such sums as would reasonably and justly compensate Plaintiff in accordance



                                                          rg
with the rules of law and procedure, as to actual, consequential, and treble damages under the
                                                       Bu
Texas Insurance Code and Texas Deceptive Trade Practices Act, and all punitive, additional, and
                                                   n
                                                ily

exemplary damages as may be found. In addition, Plaintiff requests the award of attorney's fees
                                              ar
                                          M




for the trial and any appeal of this case, for all costs of Court expended on Plaintiff's behalf, for
                                       of




pre-judgment and post-judgment interest as allowed by law, and for any other relief, at law or in
                                     e
                                 ffic




equity, to which Plaintiff may show herself justly entitled.
                                O




                                                               Respectfully submitted,
                           y
                        op




                                                               By: /s/ Chad T Wilson
                     C




                                                               Chad T. Wilson
                 ial




                                                               Bar No. 24079587
              fic




                                                               Tara L. Peveto
            of




                                                               Bar No. 24076621
                                                               CHAD T. WILSONLAWFIRMPLLC
        Un




                                                               455 E Medical Center Blvd, Ste 555
                                                               Webster, Texas 77598
                                                               Telephone: (832) 415-1432
                                                               Facsimile: (281) 940-2137
                                                               eservice@cwilsonlaw.com

                                                  19
Case 4:20-cv-01397 Document 1-5 Filed on 04/20/20 in TXSD Page 21 of 21




                                            ATTORNEYS FOR PLAINTIFF




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                       Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                                  20
